                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                               NEWPORT NEWS DIVISION



 ROYCE SOLOMON,et al., individually and
 on behalf of all others similarly situated,

               Plaintiffs,
                                                    Civil Action No.4:17-cv-0145-HCM-RJK
 V.



 AMERICAN WEB LOAN,INC., et al..

               Defendants.



                ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT

       Plaintiffs Royce Solomon, Jodi Belleci, Michael Littlejohn, and Giulianna Lomaglio

(collectively, "Plaintiffs") have moved the Court for preliminary approval of a proposed class

action settlement with American Web Loan, Inc.; AWL, Inc.; Red Stone, Inc. (successor-in-

interest to MacFarlane Group, Inc.); Mark Curry; Sol Partners, LLC; Medley Opportunity Fund II,

LP; Medley LLC; Medley Capital Corporation; Medley Management, Inc.; Medley Group, LLC;

Brook Taube; Seth Taube; Middlemarch Partners, LLC; and Middlemarch Securities, LLC

(collectively, "Defendants"), the terms of which are set forth in the Class Action Settlement

Agreement filed with the Court on April |G,2020(the "Settlement Agreement")(ECF No.Hl3)

as an exhibit to Plaintiffs' Motion for Preliminary Approval ofClass Action Settlement Agreement

("Preliminary Approval Motion").

       Upon review and consideration of Plaintiffs Preliminary Approval Motion, the

memoranda and arguments submitted on behalfofthe Settlement Class,the Settlement Agreement,

and exhibits attached thereto, and finding good cause exists to grant the Preliminary Approval

Motion, IT IS HEREBY ORDERED as follows:
        1.     The Court hereby preliminarily approves the Settlement, including all provisions

set forth in the Settlement Agreement and the exhibits attached thereto, and finds the Settlement

set forth therein to be fair, reasonable and adequate, free of collusion or indicia of unfairness, and

within the range of possible final judicial approval, subject to further consideration at the Final

Approval Hearing described in Paragraph 31 below. In making this determination, the Court has

considered the current posture of the Action and the risks and benefits to the Parties involved in

both settlement of these claims and the continuation of the Action, and finds that the settlement

between the Settlement Class and Defendants was arrived at through arm's length negotiations and

exchange of information by experienced counsel.

       2.      The Court finds that the Settlement falls within the range ofreasonableness because

it provides for meaningful remediation relative to the merits of Plaintiffs' claims and the

Defendants' defenses in that Settlement Class Members will obtain substantial monetary and non-

monetary relief.

       3.      For these reasons and those otherwise stated herein, the Court finds that, pursuant

to Fed. R. Civ. P., 23(e)(l)(B)(i) the Court will likely be able to grant final approval of the

Settlement under Fed. R. Civ. P. 23(e)(2).

       4.      The Court further finds, for the reasons stated herein, that the Court will likely be

able to finally certify the Settlement Class for the purposes ofjudgment on the proposed Settlement

pursuant to Fed. R. Civ. P. 23(e)(l)(B)(ii).

 CONDITIONAL CERTIFICATION OF SETTLEMENT CLASS AND APPOINTMENT
   OF SETTLEMENT CLASS REPRESENTATIVES AND SETTLEMENT CLASS
                                               COUNSEL

       5.      For purposes ofthis Settlement only, and conditioned upon the Settlement receiving

final approval following the Final Approval Hearing, this Court hereby conditionally certifies a
Settlement Class for settlement purposes only pursuant to Rules 23(a) and (b)(3) of the Federal

Rules of Civil Procedure, defined as follows:

       All persons within the United States to whom American Web Loan, Inc., AWL,
       Inc., or any predecessor or successor entities, lent money during the period from
       February 10, 2010 to the date on which this order is entered.

       6.      Solely for purposes of the proposed Settlement of this Action, the Court

preliminarily finds and concludes that each element required for certification of the Settlement

Class pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure has been met:

(a)the members ofthe Settlement Class are so numerous that their joinder in the Action would be

impracticable; (b) there are questions of law and fact common to the Settlement Class; (c) the

claims of Plaintiffs in this Action are typical of the claims of the Settlement Class;(d) Plaintiffs

and Settlement Class Counsel have and will fairly and adequately represent and protect the

interests ofthe Settlement Class;(e)the questions of law and fact common to the Settlement Class

predominate over any questions affecting any individual member of the Settlement Class; and (f)

a class action is superior to other available methods for the fair and efficient disposition of the

Action. The Court also concludes that, because the Action is being settled rather than litigated,

the Court need not consider manageability issues that might be presented by trial of a class action

involving the issues in this case.

       7.      For purposes of Settlement only, the Court finds and concludes that Plaintiffs will

fairly and adequately represent the interests of the Settlement Class in enforcing the rights of the

Settlement Class in this Action and therefore appoints Royce Solomon, Jodi Belleci, Michael

Littlejohn, and Giulianna Lomaglio to serve as Settlement Class Representatives of the

conditionally certified Settlement Class.

       8.      For purposes of Settlement only, the Court appoints as Settlement Class Counsel

the law firms of Berman Tabacco, Gravel & Shea P.C., and MichieHamlett PLLC. For purposes
ofthese Settlement approval proceedings, the Court finds that these law firms are competent and

capable of exercising their responsibilities as Settlement Class Counsel and have fairly and

adequately represented the interests ofthe Settlement Class for settlement purposes.

                CLASS NOTICE AND SETTLEMENT ADMINISTRATION

       9.      Since the Court finds that the Settlement is likely to be approved under Fed. R. Civ.

P. 23(e)(2), and that the Court is likely to grant final approval to the Settlement Class, the Court

hereby directs notice to the Settlement Class pursuant to Fed. R. Civ. P. 23(e)(1)(B).

       10.     The Court approves the form and content of the Email Notice, Long Form Notice,

Digital Publication Notice, and Collection Portfolio Notice (annexed hereto as Exhibits 1-4), and

the use of the Settlement Website (collectively, the "Notice"), and finds that the procedures

established for dissemination of the Notice substantially in the manner and form set forth in

Paragraph 13 of this Preliminary Approval Order (the "Notice Program"): meet the requirements

of Rule 23 ofthe Federal Rules of Civil Procedure,the Constitution ofthe United States(including

the Due Process clause), and any other applicable law; and constitute the best notice practicable

under the circumstances to apprise Settlement Class Members of the proposed Settlement, the

effect ofthe proposed Settlement, and their right to exclude themselves from the Settlement Class

or to object to any aspect of the proposed Settlement and appear at the Final Approval Hearing.

       11.     The Court also finds that the Notice Program is the best notice practicable under

the circumstances and satisfies due process and Rule 23 of the Federal Rules of Civil Procedure.

The Court finds that the language ofthe proposed Class Notice is plain and easy to understand and

provides neutral and objective information about the nature of the Settlement. Furthermore, the

Court finds that the proposed Notice Program complies with Fed. R. Civ. P. 23(c)(2) because it

provides direct, individual notice to all Settlement Class Members for whom Defendants have
maintained personally identifying information or otherwise can be identified through reasonable

effort. The Court further finds that the Digital Publication Notice and Settlement Website are

reasonably calculated under the circumstances to apprise Settlement Class Members ofthe nature

of the Action, the scope of the Settlement Class, the Settlement Class's claims, issues, and

defenses, the right to appear, object, or exclude one's self and the procedures for doing so, and of

the binding effect ofa Judgment on the Settlement Class in satisfaction ofthe requirements of Fed.

R. Civ. P. 23(c)(2)(B).

       12.     The Court appoints A.B. Data, Ltd., to serve as the Settlement Class Administrator

to supervise and administer the Notice Program and carry out the Settlement Class Administrator's

responsibilities set forth herein and in the Settlement Agreement. As further set forth in the

Settlement Agreement, the Settlement Class Administrator shall be responsible for, without

limitation:(a)the dissemination of Notice to the Settlement Class;(b)obtaining new addresses for

returned mail;(c)setting up and maintaining the Settlement Website, www.AWLSettlement.com;

(d) setting up a toll-free number to provide information and field Settlement Class Member

inquiries; (e) initiating and administering the Digital Publication Notice; (f) fielding inquiries

about the Settlement;(g)receiving and processing claims submitted by Settlement Class Members

whose AWL loans were issued between February 10, 2010 and December 31, 2011; (h)

implementing distribution of Cash Awards to Settlement Class Members;(i) notifying Settlement

Class Members whose loans are being cancelled as disputed debt; (j) maintaining records of its

activities to Notice and Settlement administration; and(k)carrying out other responsibilities as are

provided for in the Settlement Agreement or reasonably required to effectuate the Settlement

Agreement, in consultation with Settlement Class Counsel.
        13.    Notice ofthe Settlement and the Final Approval Hearing shall be given as follows:

               a.       No later than ten (10) days after entry of this Preliminary Approval Order

(the "Notice Date"), the Settlement Class Administrator shall cause the Email Notice, in a form

substantially similar as the copy annexed to the Settlement Agreement as Exhibit 1, to be emailed

to all Settlement Class Members at the email addresses used in connection with their AWL loans.

For any Settlement Class Member whose email address is not valid or otherwise results in a

returned or undeliverable email message notification, and for whom the Settlement Class

Administrator cannot identify a current and valid email address, the Settlement Class

Administrator shall attempt to identify an alternative valid email address for that Settlement Class

Member and/or, ifsuch alternative valid email address is unavailable, promptly mail, by first-class

mail, postage prepaid, a copy of the Long Form Notice to any such Settlement Class Member

whose mailing address may be identified through reasonable effort;

               b.       On or before the Notice Date, the Settlement Class Administrator shall

cause a copy of the Long Form Notice, in a form substantially similar to Exhibit 2, as well as a

copy   of the       Settlement   Agreement, to     be   placed   on    the   Settlement   Website,

www.AWLSettlement.com.


               c.       On or before the Notice Date, the Settlement Class Administrator shall

execute the Digital Publication Notice, using banner advertisements in a form substantially similar

to Exhibit 3, in accordance with the terms set forth in the Settlement Agreement.

       14.     The Settlement Class Administrator is further directed to establish and administer


a toll-free telephone number to field inquiries from Settlement Class Members, as set forth in the

Settlement Agreement, within thirty (30)days after entry of this Preliminary Approval Order.
       15.     No later than twenty-one (21) days prior to the Final Approval Hearing, the

Settlement Class Administrator will provide Settlement Class Counsel and counsel for Defendants

with an affidavit or declaration that the distribution and/or mailing and digital publication of the

Notice was completed in a timely manner and otherwise in accordance with this Preliminary

Approval Order, which affidavit or declaration shall be filed with the Court.

       16.     As provided in the Settlement Agreement, prior to the Effective Date, without

further order of the Court, Settlement Class Counsel may expend up to $350,000.00 of the

Monetary Consideration to pay Notice and Administration Expenses actually and reasonably

incurred by the Settlement Class Administrator.

                                REQUESTS FOR EXCLUSION

       17.     Settlement Class Members may elect to exclude themselves or "opt-out" from the

Settlement by following the procedures set forth in the Settlement Agreement for doing so. If a

Settlement Class Member wishes to be excluded from the Settlement and not to be bound by the

Settlement Agreement, that person must advise the Settlement Class Administrator in writing of

that intent prior to the Opt-Out Deadline, which shall be forty-five (45) days after entry of this

Preliminary Approval Order. In a written request for exclusion, the Settlement Class Member

seeking exclusion must provide his or her full name, address, telephone number, a statement that

he or she wants to be excluded ("I request to be excluded from the class settlement in this case"),

and the Class Member's signature. All Settlement Class Members who submit valid and timely

requests for exclusion in the manner set forth in this paragraph shall have no rights under the

Settlement, shall not share in the distribution of the Settlement Fund, and shall not be bound by

the Settlement or Judgment.

       18.     Requests for exclusion must be postmarked on or before the Opt-Out Deadline of

             2020 [45 days after entry of the Preliminary Approval Order]. The date of the
                                                 7
postmark on the return mailing envelope shall be the exclusive means used to determine whether

a request for exclusion has been timely submitted. The Court retains jurisdiction to resolve any

disputed exclusion requests.

       19.     A Settlement Class Member who initially opts out ofthe Settlement may choose to

opt back in to the Settlement so long as the opt-in request is postmarked prior to the Opt-Out

Deadline.


       20.     No one shall be permitted to exercise any exclusion rights on behalf of any other

person, whether as an agent or representative of another or otherwise, except upon proof of a legal

power of attorney, conservatorship, trusteeship, or other legal authorization. "Mass" or "class"

opt-outs filed by third parties on behalf of a "mass" or "class" of Settlement Class Members will

not be valid. Each opt-out request must be submitted on an individual basis.

       21.     Any member of the Settlement Class who submits a valid and timely request for

exclusion will not be a Settlement Class Member,shall not be bound by the terms ofthe Settlement

Agreement, should it be finally approved, and may not file an objection to the Settlement

Agreement or to any application for attorneys' fees, reimbursement of costs, or Service Awards,

or otherwise intervene in the Action.


       22.     Any Settlement Class Member who does not submit a valid and timely request for

exclusion from the Settlement Class in the manner stated in this Preliminary Approval Order shall

be deemed to have waived his or her right to be excluded from the Settlement Class, shall forever

be barred from requesting exclusion from the Settlement Class in this or any other proceeding, and

shall be bound by the Settlement and the Judgment, including, but not limited to, the release ofthe

Released Claims provided for in the Settlement Agreement and the Judgment, if the Court

approves the Settlement.



                                                8
       23.      Pursuant to the Settlement Agreement, the Settlement Class Administrator shall

provide counsel to the Parties with copies of all opt-out requests it receives and shall provide a list

of all Settlement Class Members who timely and validly opted out of the Settlement in its

declaration to be filed with the Court in connection with Settlement Class Counsel's motion for

final approval of the Settlement.

                                          OBJECTIONS


       24.      Any Settlement Class Member who does not opt out of the Settlement and intends

to object to any aspect of the proposed Settlement, request for attorneys' fees and reimbursement

of costs, or Service Awards must file with the Court a written objection signed by the Settlement

Class Member by the Objection Deadline of                         thirty (30) days before the Final

Approval Hearing].

       25.      For an objection to be considered by the Court, the objection must set forth and

include the following:

       a. the Settlement Class Member's full name, address, email address, and telephone
             number;

       b. an explanation of the basis upon which the Objector claims to be a Settlement Class
             Member;

       c. the reasons for his or her objection, accompanied by any legal or factual support for the
          objection;

       d. the name of counsel for the Objector (if any), including any former or current counsel
          who may seek compensation for any reason related to the objection to the Settlement,
          the attorneys' fees application, the reimbursement of costs application, or the
             application for Service Awards;

       e. the case name and civil action number of any other objections the Objector or his or
          her counsel have made in other class action cases in the last four(4) years; and

       f. whether the Objector intends to appear at the Final Approval Hearing on his or her own
          behalf or through counsel.
       26.     A Settlement Class Member may not both opt out of the Settlement and object. If

a Settlement Class Member submits both a request for exclusion and an objection, the request for

exclusion will control.

       27.     Only objections filed in this Court shall be considered as objections.

       28.     Upon receipt ofany objection, if any Party believes that discovery is appropriate as

to a particular Objection, that Party shall file a Motion no longer than three(3) pages without any

separate brief and shall attach the discovery so requested. Such Motion shall be served upon the

subject Objector. That Objector and any Party shall respond to that Motion with no longer than

three(3)pages in opposition, within five days ofthe filing ofthe Motion.

       29.     Any Settlement Class Member may hire their own attorney, at their own expense,

to represent them in making written objections or in appearing at the Final Approval Hearing. No

member of the Settlement Class or counsel retained by such a member of the Settlement Class

shall be entitled to be heard at the Final Approval Hearing unless the objector or his or her attorneys

who intend to make an appearance at the Final Approval Hearing state their intention to appear in

the objection filed with the Court in accordance with this Order and the terms of the Settlement

Agreement. Counsel for any Objector must enter a Notice of Appearance no later than fourteen

(14)days before the Final Approval Hearing.

       30.     Any Settlement Class Member who does not file an objection in the time and

manner set forth herein shall be deemed to have waived all objections and be forever foreclosed

from making any objection to the fairness or adequacy ofthe Settlement, including but not limited

to the compensation to Settlement Class Members,the award of attorneys' fees and reimbursement

of costs, the Service Awards, or the Final Approval Order and Judgment.




                                                  10
                 FINAL APPROVAL HEARING; RIGHT TO BE HEARD


       31.     The Court will hold a Final Approval Hearing under Rule 23(e)ofthe Federal Rules

ofCivil Procedure,on OcVobeir       ,2020,at             in the United States District Court for the

Eastern District of Virginia, 600 Granby Street, Norfolk, VA, for the following purposes:(a) to

determine whether the Settlement should be finally approved as fair, reasonable, adequate and in

the best interests of the Settlement Class;(b) to address any objections to the Settlement;(c) to

determine whether Settlement Class Counsel's requested attorneys' fees and reimbursement of

expenses and the Service Awards to the Settlement Class Representatives should be approved;(d)

to determine whether a Judgment finally approving the Settlement should be entered dismissing

and releasing the Released Claims (as that term is defined in the Settlement Agreement) with

prejudice; and (e) to consider any other matters that may properly be brought before the Court in

connection with the Settlement. The date of the Final Approval Hearing may be continued by the

Court from time to time without the necessity of further notice to the Settlement Class.

       32.     Any Settlement Class Member may enter an appearance in this Action, at his or her

own expense, individually or through counsel. If, however, a Settlement Class Member wishes to

object to the Settlement at the Final Approval Hearing (either personally or through counsel), the

Settlement Class Member must submit a written objection as set forth in the Notice, Settlement

Agreement, and this Order. All Settlement Class members who do not enter an appearance will

be represented by Settlement Class Counsel.




^ The Parties have respectfully requested that the Court schedule the Final Approval Hearing no
earlier than 110 days after entry of this Preliminary Approval Order, so that, among other things,
the Parties may comply with the provisions set forth in the Class Action Fairness Act, 28 U.S.C. §
1715(b).
                                                11
         33.   The Motion for final approval of the Settlement and application for an award of

attorneys' fees, reimbursement of costs, and Service Awards as well as any supporting

documentation in support thereof shall be filed with the Court no later than forty-five (45) days

prior to the Final Approval Hearing. If any objection to the Settlement is filed pursuant to this

Order and the Settlement Agreement, a response to any such objection to the Settlement shall be

filed with the Court no later than fourteen (14)days before the Final Approval Hearing.

         34.   The Court reserves the right to(a)adjourn or continue the Final Approval Hearing,

without further notice to Settlement Class Members; and (b) approve the Settlement with

modification and without further notice to Settlement Class Members. Settlement Class Counsel

shall cause any new date for the Final Approval Hearing to be posted on the website dedicated to

the Settlement. The Court retains jurisdiction of this Action to consider all further applications

arising out of or otherwise relating to the proposed Settlement; to allow, disallow or adjust on

equitable grounds the claims of any member of the Settlement Class; and as otherwise warranted.

                                    STAY OF LITIGATION

         35.   Pending the Final Approval Hearing, all proceedings in this Action are stayed and

suspended until further order of this Court, except such actions as may be necessary to carry out

or enforce the terms and conditions of the Settlement Agreement and this Preliminary Approval

Order.


                                     OTHER PROVISIONS

         36.   For the benefit of the Settlement Class and to protect this Court's jurisdiction, this

Court retains continuing jurisdiction over the Settlement proceedings relating to the interpretation,

administration, implementation, effectuation, and enforcement of this Settlement.

         37.   Any deadlines set in this Preliminary Approval Order may be extended by order of

the Court, for good cause shown, without further notice to the Settlement Class, except that notice

                                                 12
of any such extensions shall be posted to the Settlement Website. Members of the Settlement

Class should check the Settlement Website regularly for updates, changes, and/or further details

regarding extensions ofthese deadlines.

       38.     The Parties are directed to carry out their obligations under the Settlement

Agreement and are hereby authorized to use all reasonable procedures in connection with approval

and administration of the Settlement that are not materially inconsistent with this Order or the

Settlement Agreement, including making, without further approval ofthe Court, minor changes to

the Settlement Agreement or to the form and content of the Notice that the Parties jointly agree

are reasonable or necessary, and which do not limit the rights of Settlement Class Members under

the Settlement Agreement.

       39.    In the event that the proposed Settlement is not finally approved by the Court, or in

the event that the Settlement Agreement becomes null and void or terminates pursuant to its terms,

this Preliminary Approval Order and all orders entered in connection with the Settlement

Agreement shall become null and void and shall be of no further force and effect, and the Parties'

rights and defenses shall be restored, without prejudice, to their respective positions as if the

Settlement Agreement had never been executed.



IT IS SO ORDERED.
                                                                    /s/
                                                    Henry Coke Morgan, Jr.
DATED:             Z' G                             Senior United Stales District Judge
        /             '                     THE HONORABLE HENRY C. MORGAN JR.'
                                             UNITED STATES DISTRICT JUDGE




                                               13
